       Case 3:20-cv-08303-DLR Document 25 Filed 01/27/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Richard A Schonfeld,                                 No. CV-20-08303-PCT-DLR
10                   Plaintiff,                           ORDER
11   v.
12   Sunshine Auto Sales Incorporated, et al.,
13                   Defendants.
14
15
16          This is a breach of warranty action arising from Plaintiff’s purchase of a motor home

17   manufactured by Defendant Thor Motor Coach, Inc. (“Thor”) and sold to Plaintiff by
18   Defendant Sunshine Auto Sales, Inc. (“Sunshine”). As part of the purchase, Plaintiff was

19   required to sign a Warranty Registration Form, which contains a forum-selection clause

20   identifying Indiana as the “[e]xclusive jurisdiction for deciding legal disputes relating to
21   alleged breach of express warranty and implied warranties[.]” (Doc. 16-2 at 3.) At the
22   time of purchase, Plaintiff also was provided a written copy of the Limited Warranty, which

23   contains a similar forum-selection clause. (Id. at 15.) Thor and Sunshine move to dismiss

24   this action or, in the alternative, to transfer venue to the United States District Court for the

25   Northern District of Indiana in accordance with the forum-selection clause. (Doc. 16.) The

26   forum-selection clause does not apply to Defendant Ford Motor Company (“Ford”), but
27   Ford has no opposition to a transfer of venue. (Doc. 19.) Plaintiff opposes a transfer.
28   (Doc. 18.)
       Case 3:20-cv-08303-DLR Document 25 Filed 01/27/21 Page 2 of 3



 1          An agreement containing a valid forum-selection clause “may be enforced through
 2   a motion to transfer under [28 U.S.C.] § 1404(a).” Atlantic Marine Constr. Co., Inc. v.
 3   U.S. Dist. Court for Western Dist. of Texas, 571 U.S. 49, 59 (2013). Section 1404(a)
 4   provides: “For the convenience of parties and witnesses, in the interest of justice, a district
 5   court may transfer any civil action to any other district or division where it might have been
 6   brought or to any district or division to which all parties have consented.”            When
 7   determining whether the convenience of the parties and witnesses favor a transfer, a court
 8   ordinarily weighs multiple factors, including:
 9                 (1) the location where the relevant agreements were negotiated
                   and executed, (2) the state that is most familiar with the
10                 governing law, (3) the plaintiff’s choice of forum, (4) the
                   respective parties’ contacts with the forum, (5) the contacts
11                 relating to the plaintiff’s cause of action in the chosen forum,
                   (6) the differences in the costs of litigation in the two forums,
12                 (7) the availability of compulsory process to compel
                   attendance of unwilling non-party witnesses, and (8) the ease
13                 of access to sources of proof.
14
     Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). The calculus
15
     changes, however, when the parties have agreed to a contract containing a valid forum-
16
     selection clause. In such circumstances, “a valid forum-selection clause [should be] given
17
     controlling weight in all but the most exceptional cases.” Atlantic, 571 U.S. at 63 (internal
18
     quotation and citation omitted). A forum-selection clause requires a district court to adjust
19
     its usual § 1404(a) analysis in three ways: (1) the plaintiff’s choice of forum merits no
20
     weight, (2) the court should not consider arguments about the parties’ private interests, but
21
     may consider public-interest factors,1 and (3) when a party files suit in a different forum
22
     than agreed to in the forum-selection clause, a §1404(a) transfer of venue will not carry
23
     with it the original venue’s choice-of-law rules. Id. at 63-64
24
            Plaintiff’s opposition to a transfer is based on his denial that he signed the Warranty
25
     Registration Form and his belief that his signature on that document was forged. (Doc.
26
            1
             “Because those factors will rarely defeat a transfer motion, the practical result is
27   that forum-selection clauses should control except in unusual cases. Although it is
     conceivable in a particular case that the district court would refuse to transfer a case
28   notwithstanding the counterweight of a forum-selection clause, such cases will not be
     common.” Atlantic, 571 U.S. at 64 (internal quotations and citation omitted).

                                                  -2-
       Case 3:20-cv-08303-DLR Document 25 Filed 01/27/21 Page 3 of 3



 1   18.) The Court does not need to determine the authenticity of Plaintiff’s signature,
 2   however, because the Warranty Registration Form is not the only document that contains
 3   a forum-selection clause. The Limited Warranty contains a similar forum-selection clause
 4   and Plaintiff does not deny that he received a copy of the Limited Warranty. To the
 5   contrary, Plaintiff has sued to enforce the provisions of the Limited Warranty, thereby
 6   acknowledging both the Limited Warranty’s validity and its applicability to him. Plaintiff
 7   cannot pick and choose which terms of the Limited Warranty to abide. Moreover, the
 8   Warranty Guide provided to Plaintiff states, in relevant part:
 9                 When you request and accept performance of warranty repairs
                   under the terms of this Limited Warranty, you are accepting all
10                 terms of this Limited Warranty, including by way of example,
                   warranty limitations and disclaimers, the forum selection
11                 clause and the clause reducing the time period when suit must
                   be filed for breach.
12
13   (Doc. 16-2 at 12.) Plaintiff admittedly submitted his motor home for repairs under the
14   Limited Warranty, thereby accepting its terms. Accordingly,
15          IT IS ORDERED that Thor and Sunshine’s motion to transfer venue (Doc. 16) is
16   GRANTED. This matter shall be transferred to the United States District Court for the
17   Northern District of Indiana pursuant to 28 U.S.C. § 1404(a) and the Limited Warranty’s
18   forum-selection clause.
19          IT IS FURTHER ORDERED that Plaintiff’s motion for sanctions related to the
20   filing of the motion to transfer venue (Doc. 18) is DENIED.
21          Dated this 26th day of January, 2021.
22
23
24
25
                                                    Douglas L. Rayes
26                                                  United States District Judge
27
28


                                                 -3-
